F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      May 18, 2006
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 PAUL H UGGINS,

               Plaintiff-Appellant,                     No. 05-1466
          v.                                        District of Colorado
 KEVIN CHARLES HILTON; LOUIS                      (D.C. No. 05-CV-01488)
 C HA RLES D A V IS; B RIG H T STAR
 M ISSIO NA RY BA PTIST C HU RCH,

               Defendants - Appellees.




                            OR D ER AND JUDGM ENT *


Before M U RPH Y, SEYM OU R, and M cCO NNELL, Circuit Judges.


      Self-described “Prophet Evangelist Doctor Reverend” Paul Huggins, acting

pro se and on behalf of an organization called Kids Against Alcohol, Drugs and

Crime, Inc. (KAADAC), appeals from the order of the district court dismissing


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
his complaint for failure to satisfy Rule 8 of the Federal Rules of Civil Procedure.

Despite the lenient pleading requirements of Rule 8 and our practice of liberal

construction of complaints in favor of pro se litigants, we affirm the district

court’s order of dismissal.

                                 I. The Complaint

      The district court allowed M r. Huggins to amend his complaint after the

first version proved unintelligible. In his amended complaint, M r. Huggins states

that he used to work as a minister at the Bright Star M issionary Baptist Church in

Denver (“Bright Star”), one of the named Defendants in the action. He either

incorporated or relocated KAADAC, his duly registered nonprofit organization, at

the headquarters of Bright Star. Two pastors at Bright Star, Kevin Charles Hilton

and Louis Charles Davis, allegedly agreed to serve as board members of

KAADAC and are also named as Defendants. At some point Bright Star asked

M r. Huggins to remove KAADAC files from the church and to turn in his key,

and Pastor D avis threatened to call the police to have M r. H uggins removed.

Beyond this rough sketch of the sequence of events, it is impossible to discern

from the complaint what happened, why the federal courts enjoy jurisdiction over

any claims, or why M r. Huggins might be entitled to relief.

      The complaint suggests that the other pastors wrongly prevented M r.

Huggins from preaching at the church. It accuses Pastor Hilton of unspecified

“unprofessional and improper” conduct, including a “[d]ominating performance to

                                          -2-
m islead the people of this country and the children within the future that we

hold.” R. Doc. 3, p. 4–5. The complaint also alleges that Pastor Davis has misled

the church about his secret identity and past criminal history, and that he

somehow tricked M r. H uggins into paying a $610.47 T-M obil cell phone bill.

There are additional documents attached to the complaint related to a $75.00

charge— or perhaps a $75.00 donation?— concerning a Cricket cell phone.

      Under the heading “Jurisdiction,” the complaint states that “[t]his

complaint is based on violation religion purposes [sic], and self-discrimination

against non-profit corporations” in violation of “the first and second amendment

rights” and the right “[t]o petition the G overnment for redress of grievance’s

[sic].” Id. at 3. It then launches into a discussion of the facts. Under the heading

“REQUEST FO R RELIEF,” a charitable reading of the language suggests four

demands: (1) that Bright Star and its pastors “provide in written statements to

theses [sic] allegations that are being alleged,” perhaps simply by answering the

complaint; (2) that he receive “an apology letter and to correct all outstanding

[sic] that the parties have taken action on or against,” suggesting some form of

injunctive relief; (3) that he receive “the amount that I M inister Paul Huggins,

had contributed funds for my monthly ties for M inistry,” w hich perhaps should

say “tithes” but in any case is a demand for restitution or money damages; and (4)

that the complaint should prompt “an investigation of Fraud committed by

Assistant Pastor know [sic] as A.K.A. Lewis Davis,” although it is unclear

                                         -3-
whether the church or some other authority would conduct the investigation. Id.

at 13–14.

      The district court, after affording M r. Huggins an opportunity to amend his

complaint, held that “it still is not clear why Plaintiff is suing the named

Defendants in this Court in this action.” O rder & Judgment of Dismissal 3. It

therefore dismissed the action without prejudice for failure to comply with Rule

8(a). On appeal, M r. Huggins reiterates that his complaint states a claim for

“Violationa [sic] of the First Amendment Rights, the seconde [sic], Amendment

R ight [sic], and the Fouteeth [sic] Amendments.” Aplt. Op. Br. 2. He

characterizes one of the issues in the case as “a criminal act of Identity Theft case

[sic],” presumably by Pastor D avis. Id. at 3. He also assures us that he has

already contacted the Supreme Court concerning his appeal, and that he has

diligently complied with Supreme Court rules in preparing his pleadings.

                                    II. Discussion

      In any pleading that sets forth a claim for relief, a party must provide “(1) a

short and plain statement of the grounds upon which the court’s jurisdiction

depends . . . (2) a short and plain statement of the claim showing that the pleader

is entitled to relief, and (3) a demand for judgment for the relief the pleader

seeks.” Fed. R. Civ. P. 8(a). These requirements ensure that the complaint

“‘give[s] the defendant fair notice of what the plaintiff’s claim is and the grounds

upon which it rests.’”   Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002)

                                          -4-
(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). The Supreme Court has

noted that under the federal rules, liberal discovery procedures and summary

judgment help “to define disputed facts and issues and to dispose of

unmeritorious claims,” while the “simplified notice pleading standard” merely

represents the first step in a system “adopted to focus litigation on the merits of a

claim.” Id. at 512–14. In addition, “[a] pro se litigant’s pleadings are to be

construed liberally and held to a less stringent standard than formal pleadings

drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). W e

review a dismissal for failure to comply with Rule 8(a) for abuse of discretion.

See Salahuddin v. C uom o, 861 F.2d 40, 42 (2d Cir. 1988).

      In this case, despite our best efforts to make sense of the complaint, M r.

Huggins has failed to provide a short and plain statement of any claims against

the Defendants, and failed to demonstrate that the federal courts may properly

exercise jurisdiction over any claims. The only federal laws cited by M r. Huggins

are the First, Second, and Fourteenth Amendments, which might have served as

the basis for federal question jurisdiction, see 28 U.S.C. § 1331 (granting federal

courts jurisdiction over cases arising under the Constitution of the U nited States),

if they were not obviously inapplicable. These constitutional provisions provide

protection for acts committed by government or persons acting under color of

state law. The defendants here are private persons, and there is no allegation of

any act or conspiracy involving state or federal officials. The complaint also fails

                                          -5-
to allege facts giving rise to diversity jurisdiction, as the parties all appear to be

citizens of Colorado and the amount in controversy is approximately $685.47.

See id. § 1332(a) (granting federal courts jurisdiction over civil actions “w here

the matter in controversy exceeds the sum or value of $75,000” and is between

citizens of different states).

       For these reasons, the district court did not abuse its discretion in

dismissing M r. H uggins’s action for failure to comply with Rule 8(a).

       The judgment of the United States District Court for the District of

Colorado is AFFIRM ED. Appellant’s motion to proceed in form a pauperis is

DENIED and this case is DISM ISSED.

                                                 Entered for the Court,

                                                 M ichael W . M cConnell
                                                 Circuit Judge




                                           -6-